Citation Nr: 0626873	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-15 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether a December 1993 rating decision that assigned a 
single 10 percent rating for tinnitus committed clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 1982 to April 
1982, and January 1986 to January 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  


FINDING OF FACT

Any incorrect application of law or fact has not been 
identified in a December 1993 rating decision that granted 
service connection for tinnitus and assigned the maximum 
rating of 10 percent.  


CONCLUSION OF LAW

A December 1993 rating decision did not contain CUE in not 
assigning a separate 10 percent evaluation for each ear for 
bilateral tinnitus.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board recognizes that a CUE allegation is not a claim or 
application for VA benefits.  Thus, it has been held that the 
Veterans Claims Assistance Act of 2000 does not apply to a 
CUE allegation concerning a VA decision.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).  

A review of the record shows that a December 1993 rating 
decision granted service connection for tinnitus, and 
assigned an initial 10 percent disability evaluation.  In 
February 2003, the veteran's representative stated that the 
diagnostic code for service-connected bilateral tinnitus 
required a separate 10 percent rating for each ear and asked 
for a corrected rating decision.    

There are two statutory exceptions to the finality of an 
unappealed RO decision:  (1) reopening the claim upon the 
receipt of new and material evidence, see 38 U.S.C.A. § 5108; 
and (2) revision based upon a showing of CUE, see 38 U.S.C.A. 
§ 5109A; Tetro v. Gober, 14 Vet. App. 100, 109 (2000).  A 
reversal or revision of prior decisions due to CUE is 
considered a collateral attack on a prior decision, Livesay, 
15 Vet. App. at 178-79, which asserts an incorrect 
application of law or fact, Caffrey v. Brown, 6 Vet. App. 
377, 383 (1994).  Such an error must have occurred on the 
record "as it existed at the time of the disputed 
adjudication."  Id.   

In effect prior to June 10, 1999, Diagnostic Code 6260 
provided a 10 percent evaluation for tinnitus that was 
persistent, as a symptom of head injury, concussion or 
acoustic trauma.  

A plain reading of this regulation in effect at the time of 
the December 1993 rating decision (of which CUE is alleged) 
shows that it did not specifically provide for a separate 10 
percent evaluation for each ear for tinnitus.  Thus, no error 
in an application of the law has been identified.  

It is further noted that according to a recent decision from 
the United States Court of Appeals for the Federal Circuit, 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
preceding rating criteria (again, which was in effect at the 
time of the December 1993 rating decision) is acceptably 
interpreted as limiting a veteran to a single disability 
rating for tinnitus, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.  

Because CUE has not been identified in a December 1993 rating 
decision, revision thereof is not warranted.  


ORDER

A December 1993 rating decision was not clearly and 
unmistakably erroneous in assigning a single 10 percent 
rating for service-connected tinnitus.  To this extent, the 
appeal is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


